Citation Nr: 0711309	
Decision Date: 04/17/07    Archive Date: 05/01/07	

DOCKET NO.  04-08 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of left hip fracture. 

2.  Entitlement to service connection for a disorder 
characterized by chest pain. 

3.  Entitlement to service connection for a disorder 
characterized by groin pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 28 to August 
27, 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In rating decisions of February and April 1977, the RO denied 
entitlement to service connection for a left hip disability, 
specifically, the residuals of left hip injury.  The veteran 
voiced no disagreement with either of those decisions, which 
have now become final.  Since the time of the aforementioned 
decisions, the veteran has submitted additional evidence in 
an attempt to reopen his claim.  The RO found such evidence 
new, but not material, and the current appeal ensued.  

Finally, for reasons which will become apparent, the appeal 
as to the issue of whether new and material evidence has been 
submitted sufficient to reopen a previously-denied claim for 
service connection for the residuals of left hip injury is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  A chronic disorder characterized by chest pain is not 
shown to have been present in service, or at any time 
thereafter.  

2.  A chronic disorder characterized by groin pain is not 
shown to have been present in service, or at any time 
thereafter.  



CONCLUSIONS OF LAW

1.  A chronic disorder characterized by chest pain was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  A chronic disorder characterized by groin pain was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the below determination, the Board wishes to make 
it clear that it has reviewed all the evidence in the 
appellant's claims file, which includes his multiple 
contentions; service medical records; VA inpatient and 
outpatient treatment records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378-
1380 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for chronic 
disorders characterized by chest and groin pain.  In 
pertinent part, it is argued that the veteran's chest and 
groin pain had their origin during his period of active 
military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic disorders characterized by chest or groin 
pain.  While at the time of a service entrance examination in 
November 1975, and once again on service separation in August 
1976, there was noted the presence of a small umbilical 
hernia, there is no indication that, as a result of that 
hernia, the veteran suffered from recurring groin pain.  
Costochondral pain noted in July 1976 was clearly the result 
of an acute upper respiratory infection, and itself acute and 
transitory in nature.  Moreover, at the time of the 
aforementioned service separation examination in August 1976, 
the veteran voiced no complaints of either chest or groin 
pain.  A clinical evaluation of the veteran's heart, lungs, 
and chest conducted at that time was within normal limits, 
and no pertinent diagnoses were noted.

The Board observes that, during the course of VA outpatient 
treatment in July 2000, the veteran complained of pain in his 
groin while lifting, a problem which reportedly had begun two 
years earlier (placing the origin of the veteran's complaint 
at a point in time no earlier than 1998, more than 20 years 
following the veteran's discharge from service).  According 
to the veteran, he had recently visited the surgical clinic, 
where a groin/scrotal abscess had been drained, resulting in 
some relief.  Reportedly, the veteran had never been informed 
that he had a hernia.  Moreover, the veteran's pain did not 
occur when he was resting.  When questioned, the veteran 
noted problems with occasional chest burning/tightness, which 
he described as sharp pain involving the entire front of his 
chest and collarbone.  According to the veteran, this pain 
did not radiate, nor did it involve his neck or jaw.  When 
questioned, the veteran denied any shortness of breath or 
diaphoresis.  Moreover, the veteran's pain occurred mostly at 
rest, not when active and/or straining.  The clinical 
assessment was atypical chest pain; and groin pain, with no 
hernia on examination, and no current evidence of abscess.  
At the time, it was recommended that the veteran's groin pain 
be treated "symptomatically."  

A VA outpatient treatment record dated in February 2003 
reveals that the veteran was seen at that time for, among 
other things, evaluation of a possible abscess on his right 
testicle.  The clinical assessment noted was 
orchitis/epididymitis, not otherwise specified.  

On a VA hospitalization report dated in February 2003, it was 
noted that the veteran had been admitted for evaluation of 
chest pain which, by demonstration, was actually present in 
the midepigastric area.  The veteran was subsequently ruled 
out for a myocardial infarction with serial enzymes.  Noted 
at the time was that the veteran had no electrocardiographic 
changes suggestive of ischemia, though he did have borderline 
voltage criteria for left ventricular hypertrophy.  During 
the veteran's hospitalization, it was noted that he had been 
eating fried chicken and sausage with mustard prior to 
admission.  Accordingly, it was felt that there was a likely 
gastrointestinal component to the veteran's pain.  

The Board observes that, at the time of VA radiographic 
studies in December 2003, it was noted that there had been no 
acute or significant interval change from previous studies of 
the veteran's chest.  The veteran's lungs were clear, and his 
heart size was normal, with normal pulmonary vasculature.  

In October 2004, the veteran was seen at a VA outpatient 
clinic for a number of problems, among them a "lump" over his 
left lateral scrotum which had been present for several 
weeks, and which was reportedly mildly tender to the touch.  
According to the veteran, he had undergone the excision of a 
similar cyst from his right lateral scrotum in the past.  On 
physical examination, the veteran's left lateral and proximal 
scrotum showed several mildly indurated areas which were 
tender to palpation, though with no redness, warmth, or 
fluctuance.  Treatment was with medication, and warm 
compresses to the scrotal area.  

During the course of VA outpatient treatment in March 2005, 
it was noted that the veteran's chest pain appeared to be 
noncardiac in origin.

Based on the aforementioned, it is clear that whatever groin 
and/or chest pain the veteran may have experienced following 
his discharge from service was acute and transitory in 
nature, and not indicative of chronic disability.  To the 
extent that the veteran did, in fact, suffer postservice 
groin and/or chest pain, those episodes occurred at a point 
in time many years following his discharge from service.  
Moreover, to date, there exists no evidence that the veteran 
suffers from chronic disorders characterized by chest and/or 
groin pain which are in any way the result of an incident or 
incidents of his period of active military service.  
Accordingly, service connection for such disabilities must be 
denied.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of August 2003 and 
March 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims for service connection for chronic disorders 
characterized by chest and groin pain, as well as what 
information and evidence should be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession pertaining to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA inpatient 
and outpatient treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess supra; see also ATD Corp v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

Service connection for a disorder characterized by chest pain 
is denied.  

Service connection for a disorder characterized by groin pain 
is denied.  



REMAND

In addition to the above, the veteran in this case seeks 
service connection for chronic residuals of a fracture of his 
left hip.  In pertinent part, it is argued that the veteran's 
current left hip disability had its origin during his period 
of active military service.  In the alternative, it is 
contended that the veteran's preexisting left hip disability 
underwent a demonstrable increase in severity during his 
period of active service.  

In that regard, the Board notes that, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
necessary to reopen a previously-denied claim, as well as the 
evidence and information necessary to establish his 
entitlement to the underlying benefit sought, i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
bases for the denial in the prior decisions, and respond with 
a notice letter which describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection which were found insufficient in 
the previous denial.  

The Board observes that, while in correspondence of August 
2003, the veteran was provided with a basic description of 
what constitutes "new and material" evidence, he has yet to 
be provided with notice which fully complies with the newly-
specified criteria as noted in Kent, supra (i.e., the type of 
evidence which would be new and material based on the reasons 
for the prior denial).  Under the circumstances, proper 
notice must be provided to the veteran prior to a final 
adjudication of his current claim for service connection for 
the residuals of left hip injury.  

Accordingly, in light of the aforementioned, this matter is 
REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
file, and ensure that the veteran and his 
representative are sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
veteran and his representative of the 
evidence and information necessary to 
reopen his previously-denied claim (for 
service connection for the residuals of 
left hip injury), and which notifies him 
and his representative of the evidence 
and information necessary to establish 
his entitlement to the underlying claim 
for the benefit sought, that is, service 
connection.  

The veteran and his representative should 
also be advised of what constitutes new 
and material evidence sufficient to 
reopen his previously-denied claim in the 
context of evidence of record at the time 
that the prior claim was finally denied.  
Finally, the veteran should be advised of 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the prior denial, as outlined by the 
Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2006, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Thereafter, the RO should reajudicate 
the veteran's claim as to whether new and 
material evidence has been submitted 
sufficient to reopen the veteran's 
previously-denied claim for service 
connection for the residuals of left hip 
fracture.  Should the benefit sought on 
appeal remain denied, the veteran and the 
veteran's representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and given the opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


